1
2                                                                    JS-6
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                                 )
11   THE SUNSET LANDMARK                         ) Case No. CV 17-4021-MWF (MRWx)
                                                 )
12   INVESTMENT, LLC,                            )
                                                 ) JUDGMENT AFTER TRIAL
13                            Plaintiff,         )
                                                 )
14               v.                              )
                                                 )
15                                               )
     CHUBB CUSTOM INSURANCE                      )
16                                               )
     COMPANY,                                    )
17                                               )
                              Defendant.         )
18                                               )
                                                 )
19
20
21         Following a trial to the Court, the Court entered its Findings of Fact and
22   Conclusions of Law. Consistent with the Findings of Fact and Conclusions of Law, and
23   pursuant to Rules 54(a) and 58(b)(1)(C) of the Federal Rules of Civil Procedure,
24         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that judgment on the
25   merits be entered as follows:
26   ///
27   ///
28   ///



                                                 -1-
1         1.    As to the only claim for relief, judgment is entered in favor of Defendant
2               Chubb Custom Insurance Company (“Chubb”) and Plaintiff The Sunset
3               Landmark Investment, LLC shall take nothing.
4         2.    Chubb is awarded its costs as provided by law.
5
6
     Dated: August 29, 2019
7                                                     MICHAEL W. FITZGERALD
8                                                      United States District Judge

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
